
	
		II
		111th CONGRESS
		1st Session
		S. 1304
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore the economic rights of automobile dealers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Automobile Dealer Economic Rights
			 Restoration Act of 2009.
		2.Automobile dealer
			 economic rights restoration
			(a)FindingsCongress finds the following:
				(1)Automobile dealers
			 are an asset to automobile manufacturers that make it possible to serve
			 communities and sell automobiles nationally.
				(2)Forcing the
			 closure of automobile dealers would have an especially devastating economic
			 impact in rural communities, where dealers play an integral role in the
			 community, provide essential services, and serve as a critical economic
			 engine.
				(3)The automobile
			 manufacturers obtain the benefits from having a national dealer network at no
			 material cost to the manufacturers.
				(4)Historically,
			 automobile dealers have had franchise agreement protections under State
			 law.
				(b)Restoration of
			 economic rights
				(1)In
			 generalIn order to protect assets of the Federal Government and
			 better assure the viability of automobile manufacturers in which the Federal
			 Government has an ownership interest, or to which it is a lender, an automobile
			 manufacturer in which the Federal Government has an ownership interest, or
			 which receives loans from the Federal Government, may not deprive an automobile
			 dealer of its economic rights and shall honor those rights as they existed, for
			 Chrysler LLC dealers, prior to the commencement of the bankruptcy case by
			 Chrysler LLC on April 30, 2009, and for General Motors Corp. dealers, prior to
			 the commencement of the bankruptcy case by General Motors Corp. on June 1,
			 2009, including the dealer’s rights to recourse under State law.
				(2)Restoration of
			 franchise agreementsIn order to preserve economic rights
			 pursuant to paragraph (1), at the request of an automobile dealer, an
			 automobile manufacturer covered under this section shall restore the franchise
			 agreement between that automobile dealer and Chrysler LLC or General Motors
			 Corp. that was in effect prior to the commencement of their respective
			 bankruptcy cases and take assignment of such agreements.
				(3)ConstructionExcept
			 as set forth herein, nothing in this section shall be construed to make null
			 and void—
					(A)the court approved
			 transfer of substantially all the assets of Chrysler LLC to New CarCo
			 Acquisition LLC; or
					(B)a transfer of
			 substantially all the assets of General Motors Corp. that could be approved by
			 a court after June 8, 2009.
					
